Case 1:21-cv-20704-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

  LOURDES BLANCO,

                  Plaintiff,

  v.

  NIVIA E. VAZQUEZ, M.D., P.A.,
  and NIVIA E. VAZQUEZ, M.D.,

                  Defendants.
                                               /

                                           COMPLAINT

          Plaintiff, LOURDES BLANCO, by and through the undersigned counsel, Todd W. Shulby,

  P.A., sues the Defendants, NIVIA E. VAZQUEZ, M.D., P.A., and NIVIA E. VAZQUEZ, M.D., and

  alleges as follows:

          1.      Plaintiff brings this action against Defendants to recover unpaid wages, compensation

  and damages.

          2.      Jurisdiction is conferred on this Court by Fair Labor Standards Act of 1938

  (“FLSA”), 29 U.S.C. §216(b) and 28 U.S.C. §§1331 and 1343.

          3.      The unlawful employment practices alleged below occurred and/or were committed

  within this judicial district.

          4.      At all times material hereto, Plaintiff has been a citizen and resident of this judicial

  district and within the jurisdiction of this Court.

          5.      At all times material hereto, NIVIA E. VAZQUEZ, M.D., P.A. was an employer as

  defined by the FLSA.

          6.      At all times material hereto, NIVIA E. VAZQUEZ, M.D., P.A. was Plaintiff’s

                                                        1
Case 1:21-cv-20704-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 2 of 6




  employer as defined by the FLSA.

          7.      At all times material hereto, NIVIA E. VAZQUEZ, M.D., P.A. was Plaintiff’s

  employer.

          8.      At all times material hereto, NIVIA E. VAZQUEZ, M.D., P.A. was a Professional

  Association in the State of Florida.

          9.      At all times material hereto, NIVIA E. VAZQUEZ, M.D., P.A. was conducting

  business in this judicial district.

          10.     At all times material hereto, NIVIA E. VAZQUEZ, M.D., P.A.’s principal place of

  business was in Homestead, Florida.

          11.     At all times material hereto NIVIA E. VAZQUEZ, M.D., P.A. had employees

  engaged in interstate commerce or in the production of goods for interstate commerce, and/or had

  employees handling, selling, or otherwise working on goods or materials that were moved in or

  produced for interstate commerce by a person. 29 U.S.C. §203.

          12.     NIVIA E. VAZQUEZ, M.D., P.A., upon information and belief, had revenue in

  excess of $500,000.00 per annum.

          13.     NIVIA E. VAZQUEZ, M.D., P.A., upon information and belief, had anticipated

  revenue in excess of $500,000 per annum.

          14.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. was

  Plaintiff’s employer as defined by law.

          15.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. was an

  owner of NIVIA E. VAZQUEZ, M.D., P.A.

          16.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. was an

  officer of NIVIA E. VAZQUEZ, M.D., P.A.


                                                 2
Case 1:21-cv-20704-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 3 of 6




         17.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. was the

  President of NIVIA E. VAZQUEZ, M.D., P.A.

         18.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. was a

  shareholder of NIVIA E. VAZQUEZ, M.D., P.A.

         19.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. was paid a

  salary by NIVIA E. VAZQUEZ, M.D., P.A.

         20.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. shared in or

  was entitled to a share of the profits of NIVIA E. VAZQUEZ, M.D., P.A.

         21.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. had

  operational control over NIVIA E. VAZQUEZ, M.D., P.A.

         22.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. was directly

  involved in decisions affecting employee compensation and hours worked by employees.

         23.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. controlled

  the finances for NIVIA E. VAZQUEZ, M.D., P.A.

         24.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. was

  Plaintiff’s direct manager and/or supervisor.

         25.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D.’s primary

  duty was to manage and/or supervise NIVIA E. VAZQUEZ, M.D., P.A.

         26.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. customarily

  and regularly directed the work of all employees at NIVIA E. VAZQUEZ, M.D., P.A.

         27.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D. had the

  authority to hire or fire other employees.

         28.     At all times during Plaintiff’s employment, NIVIA E. VAZQUEZ, M.D.’s


                                                  3
Case 1:21-cv-20704-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 4 of 6




  suggestions or recommendations as to the hiring, firing, advancement, promotion or any other

  change of status of other employees were given particular weight.

          44.    While working for NIVIA E. VAZQUEZ, M.D., P.A., Plaintiff was individually

  engaged in interstate commerce.

          45.    While working for NIVIA E. VAZQUEZ, M.D., P.A., a substantial part of Plaintiff’s

  work was to process credit card transactions.

          46.    While working for NIVIA E. VAZQUEZ, M.D., P.A., a substantial part of Plaintiff’s

  work was to process debit card transactions.

          47.    While working for NIVIA E. VAZQUEZ, M.D., P.A., Plaintiff regularly processed

  credit card transactions.

          48.    While working for NIVIA E. VAZQUEZ, M.D., P.A., Plaintiff’s regularly processed

  debit card transactions.

          49.    While working for NIVIA E. VAZQUEZ, M.D., P.A., Plaintiff was individually

  engaged in interstate commerce.

          50.    While working for NIVIA E. VAZQUEZ, M.D., P.A., the credit and/or debit card

  transactions processed by Plaintiff were completed outside the State of Florida.

          51.    While working for NIVIA E. VAZQUEZ, M.D., P.A., Plaintiff was regularly a party

  to interstate transactions with insurance companies and vendors.

          52.    While working for NIVIA E. VAZQUEZ, M.D., P.A., Plaintiff was regularly a party

  to interstate communications.

          53.    While working for NIVIA E. VAZQUEZ, M.D., P.A., Plaintiff regularly used the

  internet.

                      COUNT I: FLSA RECOVERY OF OVERTIME WAGES


                                                  4
Case 1:21-cv-20704-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 5 of 6




          54.    Plaintiff incorporates by reference the allegations contained in paragraphs 1 through

  53 above.

          55.    Plaintiff worked for Defendants from approximately June 2018 to February 2020.

          56.    Plaintiff worked for Defendants as a Front Office/ Desk Clerk.

          57.    Plaintiff’s primary duties and responsibilities included answering phones, checking

  insurance, collecting payments, scheduling appointments, etc.

          58     Plaintiff was paid at a rate of $16 - $18 per hour.

          59.    Plaintiff was not paid on a salary basis.

          60.    Plaintiff was not paid the same amount each week.

          61.    Plaintiff’s weekly pay was subject to change each week based on the number of hours

  worked.

          62.    Plaintiff’s weekly pay was based on the number of hours worked each week.

          63.    Plaintiff was entitled to time and one-half Plaintiff’s regular rate of pay for hours

  worked over 40 hours per week.

          64.    During one or more workweeks, Defendants did not pay Plaintiff time and one-half

  Plaintiff’s regular rate of pay for overtime hours worked in violation of the FLSA, 29 U.S.C. §207.

          65.    Defendants knew or showed reckless disregard of the unpaid and/or underpaid hours

  worked.

          66.    Defendants knew or showed reckless disregard of the above FLSA violations.

          67.    Plaintiff was unlawfully denied overtime wages in violation of the FLSA, 29 U.S.C.

  §207.

          68.    By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

  suffered damages, including liquidated, and will continue to incur costs and attorneys’ fees.


                                                   5
Case 1:21-cv-20704-XXXX Document 1 Entered on FLSD Docket 02/21/2021 Page 6 of 6


         69.       Plaintiff is owed an additional amount equal to the amount ofunpaid overtime wages

 as liquidated damages.

         WHEREFORE,.Plaintiffhereby demands judgment against Defendants for all unpaid wages,

 liquidated damages, attorney's fees and co4 and demands a trial by jury for all issues so triable.

                                           TRIALBY JURY                    '

         Plaintiff deman~ a trial by jury on   ~ issues so triable.
                                   NOTICE oFlcoNSENT TO JOIN

         I, LOURDES BLANCO, hereby conJents, pursuant to 29 U .S.C. §216(b), to become a party

 Plaintiff in this ~tion and to be represented by ToddW. Shulby, P.A., pursuant to the terms of the

 Attorney/ Client.Agreement and Notice of Akomey's Fees and Costs Lien and Limitation of Client's

 Right to Settle. I further declare that the foreioing alle    ·       true and correct to the best of my
               '                                I
 knowledge and belief.


                                                    LOURDES BLANCO, as Plaintiff

                                                       d-/{p. d)-o~/
                                                    DATE


                                                    Respectfully submitted,

                                                  TODD W. SHULBY, P.A.
                                                  1792 Bell Tower Lane
                                                  Weston, Florida 33326
                                                 TelephoneJN·o.: (954) 530-2236, · . , .••
                                                  Facsimile No.: (954) 530-6628
                                                · E'-'mail: tshulby@shulbylaw.com ·
                                                  Counsel for Plaintiff

                                                    By:    ls/Todd W. Shulbv, Esq.
                                                           Todd W. Shulby, Esq.
                                                           Florida Bar No.: 068365



                                                       6
